              Case 2:20-mj-00379-MLP Document 12 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                CASE NO. MJ-20-379

10           v.                                           DETENTION ORDER

11   DUNCAN GIBSON,

12                              Defendant.

13          The Court conducted a detention hearing under 18 U.S.C. § 3142(f) and finds there are no

14   conditions which defendant can meet that reasonably assures the safety of any other person and

15   the community.

16         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with a drug trafficking and weapons charges. If convicted as

18   charged, defendant faces a mandatory minimum term of imprisonment of ten years. The

19   evidence against defendant is strong. His vehicle was searched and found to contain large

20   amounts of controlled substances and loaded firearms. Although defendant has lived in the

21   community for years, he has significant personal problems with controlled substances and has

22   been convicted of numerous drug offenses. He has also served years in prison for very similar

23   charges. Between July 2019 and January 2020, defendant has been charged four times in the

     state courts. These charges are still pending. Despite being arrested and charged he has displayed


     DETENTION ORDER - 1
                Case 2:20-mj-00379-MLP Document 12 Filed 07/01/20 Page 2 of 2



 1   a consistent and continuing pattern of criminal activity. The charges herein continue that pattern

 2   as it involves conduct arising from February 2020. The Court concludes defendant is a danger to

 3   others and the community in view of his unceasing criminal conduct

 4          It is therefore ORDERED:

 5          (1)     Defendant shall be detained pending trial and committed to the custody of the

 6   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 7   from persons awaiting or serving sentences, or being held in custody pending appeal;

 8          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 9   counsel;

10          (3)     On order of a court of the United States or on request of an attorney for the

11   Government, the person in charge of the correctional facility in which Defendant is confined

12   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

13   connection with a court proceeding; and

14          (4)     The Clerk shall provide copies of this order to all counsel, the United States

15   Marshal, and to the United States Probation and Pretrial Services Officer.

16          DATED this 1st day of July, 2020.

17

18                                                                A
                                                           BRIAN A. TSUCHIDA
19                                                         Chief United States Magistrate Judge

20

21

22

23




     DETENTION ORDER - 2
